         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA

         v.
                                                                   CRIMINAL ACTION
                                                                   NO. 16-22
    YU XUE,
    TAO LI,

                          Defendants.


                                             OPINION

Slomsky, J.                                                                            June 15, 2021

I.      INTRODUCTION

        On June 2, 2021, the Government filed a letter regarding the Court’s denial of restitution

to victim GlaxoSmithKline LLC (“GSK”) at the sentencing on May 26, 2021 of Tao Li’s Co-

Defendant Yu Xue. (Doc. No. 344.) In the letter, the Government sought to “clarify its legal

position on [restitution] and address the Court’s questions as it pertains to the sentencing of

[D]efendant Tao Li on June 9, 2021.” (Id. at 1.) According to the Government: (1) the Court

erroneously found that GSK “was not entitled to receive restitution for expenses because GSK did

not suffer [a] ‘pecuniary loss’” as a result of the theft of trade secrets, relying on United States v.

Pu, 814 F.3d 818 (7th Cir. 2016) and United States v. Kuruzovich, No. 09-824, 2012 WL 1319805,

at *4 (S.D.N.Y. Apr. 13, 2012) in support of its position; and (2) the Court erroneously relied upon

United States v. Papagno, 639 F.3d 1093 (D.C. Cir. 2011) in denying GSK restitution for

“expenses 1 incurred in responding to the [D]efendant’s subpoena” because the Court misconstrued




1
     The expenses are the legal fees and costs incurred by outside counsel representing GSK.


                                                  1
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 2 of 14




the holding in that case and because it predates the United States Supreme Court decision in Lagos

v. United States, 138 S. Ct. 1684 (2018). (Id. at 1-2.)

       On June 7, 2021, Defendant Tao Li filed a letter in response to the Government’s June 2,

2021 letter. (Doc. No. 346.) Li submits that restitution should be denied because the Government,

among other things, “failed to meet the burden of establishing the restitution amount” and because

“GSK has failed to timely provide the [C]ourt with reliable and original documentation to satisfy

the evidentiary requirements of [the Mandatory Victims Restitution Act (“MVRA”),]” codified in

18 U.S.C. § 3663A. (Id. at 1) (citing 18 U.S.C. § 3664(d)(1)). 2 Li also avers that in the time sheet

summaries GSK’s outside counsel submitted to the Court, “GSK has failed to include . . . whether

the work was required by the government.” (Id. at 2.) As such, “GSK has failed to meet its burden

because they have not provided the Court with a sufficient basis to determine whether restitution

should be awarded.” (Id. at 3.)

       For the reasons stated infra, the Government’s contentions made in its June 2, 2021 letter

are unavailing and the Court will deny the award of restitution to GSK. 3




2
    Section 3664(d)(1) provides: “[u]pon the request of the probation officer, but not later than 60
    days prior to the date initially set for sentencing, the attorney for the Government, after
    consulting, to the extent practicable, with all identified victims, shall promptly provide the
    probation officer with a listing of the amounts subject to restitution.” 18 U.S.C. § 3664(d)(1).
3
    At Co-Defendant Yu Xue’s sentencing on May 26, 2021, GSK’s outside counsel, Edward J.
    McAndrew, Esquire, of the law firm DLA Piper LLP, requested reimbursement to GSK for
    legal fees and costs his firm incurred during its representation of GSK as the victim in this
    criminal case. In a letter submitted to the Court dated March 22, 2021, McAndrew first
    explained that his firm performed all of its legal work “solely in support of the Government’s
    investigation and prosecution of this action[,]” but then noted that the “vast majority of the
    work undert[aken] was in reaction to the litigation strategies and tactics of Defendants’ counsel,
    as well as particular Court Orders requiring GSK to take certain actions in discovery at
    Defendants’ insistence.” (Doc. No. 350 at 2.) McAndrew attached to the letter a 10-page
    summary of billing time sheets. (See id. at 12-21.)

                                                  2
           Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 3 of 14




II.      BACKGROUND

         On December 29, 2015, the Government filed a Criminal Complaint against Defendant Tao

Li and four Co-Defendants, charging them with conspiracy to commit wire fraud, in violation of

18 U.S.C. § 1349. (Doc. No. 1.) On May 24, 2017, a forty-five count Superseding Indictment

was returned against all Defendants. (Doc. No. 125.) Tao Li was charged in twenty-five counts

of the Superseding Indictment. (See id.)

         On September 14, 2018, pursuant to a plea agreement with the Government, Li pled guilty

to one count of conspiracy to steal trade secrets, in violation of 18 U.S.C. § 1832(a)(5). (See Doc.

Nos. 235, 241, 243.) “In exchange, the Government agreed to dismiss all other counts of the

Superseding Indictment, including all substantive counts for theft of trade secrets, and to limit [his]

sentence to no more than seven years . . . . However, while [Li] agreed to resolve criminal liability

through the plea agreement[] with limits on a sentence of imprisonment, [the parties] did not agree

on the amount of loss, if any, to GSK under the federal Sentencing Guidelines.” (Doc. No. 313 at

9.) Because the Government argued that the loss exceeded $550 million and Defendants argued

the loss was $0, the parties ceded to the Court the decision on the amount of loss.


      For the reasons stated on the record at Yu Xue’s sentencing, the Court declined to award
      restitution to GSK because GSK suffered no pecuniary loss—a loss that is a prerequisite for
      ordering restitution under 18 U.S.C. § 3663A. Because the Court found no pecuniary loss, §
      3663A it its entirety did not apply to the sentencing proceeding. See § 3663A(c)(1)(A)-(B).
      Since outside counsel sought reimbursement for legal fees and costs under § 3663A(b)(4),
      which no longer applied because it is within § 3663A, GSK was not entitled to reimbursement
      for “expenses incurred during [its counsel’s] participation in the investigation or prosecution
      of the offense[.]” § 3663A(b)(4). No other statutory provisions were relied upon by the
      Government or outside counsel for GSK in their request for reimbursement of legal fees and
      costs.

      Additional reasons were given by the Court for not ordering co-Defendant Yu Xue to reimburse
      outside counsel for legal fees and costs, which are discussed infra. Following the sentencing
      of Xue, the Government filed the instant letter even though it “does not expect the Court to
      change its ruling[.]” (Doc. No. 344 at 1.) This Opinion provides the reasons why the Court is
      denying the request for reimbursement of legal fees and costs in this case.
                                                  3
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 4 of 14




       On September 22, 2020, in a 45-page Opinion, the Court found that “the loss amount under

the Sentencing Guidelines is $0.” (Id. at 3.) The Court found that while the Government produced

evidence of the development and acquisition cost of the stolen information, it failed to establish

that Defendants purposefully sought to inflict such harm upon GSK in accordance with Application

Note 3 to U.S.S.G. § 2B1.1(b)(1). 4 (Id. at 38.) In reaching this conclusion, the Court relied upon,

among other things, the Sentencing Commission’s rationale for Application Note 3(A)(ii), the

Commission’s reliance upon United States v. Manatau, 647 F.3d 1048 (10th Cir. 2011) for its

amendment of Application Note 3(A)(ii), and the Seventh Circuit’s reasoning employed in United

States v. Pu, 814 F.3d 818 (7th Cir. 2016).

       Thereafter, the Court scheduled sentencing for co-Defendant Xue and Defendant Li. (Doc.

Nos. 334-35.) Prior to Xue’s sentencing, the Government and defense counsel disputed whether

GSK was entitled to restitution under the MVRA, codified in 18 U.S.C. § 3663A. The Government

sought restitution “in the amount of $1,072,576,000” for “the fair market value of the stolen GSK

trade secrets and other proprietary information at the time that information was stolen,” as well as

“restitution in the amount of $394,406.93 to GSK for other expenses incurred during participation

in the investigation or prosecution of the offense or attendance at proceedings related to the

offense.” (Doc. No. 325 at 25.) Despite the Court’s finding of $0 of fraud loss under the

Sentencing Guidelines, the Government maintained that GSK suffered over one billion dollars of

loss, and that outside counsel for GSK was entitled to recover “lost income . . . and other expenses

incurred during participation in the investigation or prosecution of the offense or attendance at

proceedings related to the offense.” (Id.) (citing § 3663A(b)(4)). Defense counsel conversely




4
    The Government now concedes “[t]here is no fair market” for the trade secrets. (Doc. No. 325
    at 11.)
                                                 4
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 5 of 14




averred that “[b]ecause the Court determined that there is no loss to the victim, GSK, . . . no

restitution may be ordered in this case, as restitution must be based on the actual loss suffered by

the victim.’” Yu Xue PSR, Mar. 16, 2021, p. 25. In addition, defense counsel disputed whether

legal fees and costs were reimbursable. (See Doc. No. 352.)

       On May 26, 2021, at Yu Xue’s sentencing, the Court denied restitution to GSK because

GSK had suffered no pecuniary loss. 5 The Court also found that the 10-page summary of billing

time sheets attached to the March 22, 2021 letter submitted by Edward J. McAndrew, Esquire,

contained several fatal flaws regarding the request for reimbursement of legal fees and costs

allegedly “incurred during participation in the investigation or prosecution of the offense.”

§ 3663A(b)(4). 6

       First, as noted in note 3, supra, the request for legal fees and costs was made under the

MVRA, a statute that no longer applied at sentencing because there was no pecuniary loss to GSK.

Second, there was no showing that the legal work reflected in the time sheet summary was

“required or requested” by the Government. See Papagno, 639 F.3d at 1100. Third, while “the

vast majority of the work [outside counsel] undertook was in reaction to the litigation strategies

and tactics of Defendants’ counsel, as well as particular Court Orders requiring GSK to take certain

actions in discovery at Defendants’ insistence[,]” (Doc. No. 350 at 2), and perforce not done at the



5
    See supra note 3 and the portion of Xue’s sentencing proceeding concerning the request for
    reimbursement, which is incorporated herein.
6
    The full text of § 3663A(b)(4) reads as follows:

       The order of restitution shall require that such defendant . . . (4) in any case,
       reimburse the victim for lost income and necessary child care, transportation, and
       other expenses incurred during participation in the investigation or prosecution of
       the offense or attendance at proceedings related to the offense.

    § 3663A(b)(4).
                                                 5
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 6 of 14




request of or required by the Government, the time sheet summary was so amorphous that the

Court could not identify which legal tasks might have been required or requested by the

Government, and which legal tasks might have been performed at the behest of Defendants.

       Fourth, because McAndrew stated at Xue’s sentencing that his original time sheets were

about 200 pages and he would need about two weeks to review all original time sheets, and because

it became obvious to the Court that segregating any work requested or required by the Government

as reflected in the time sheets would be speculative given the passage of time and also would

consume considerable time, this entire process would have unduly extended the sentencing date. 7

An extension also would be required by the defense, as counsel for Xue stated he would need time

to review the original time sheets and file objections. And fifth, given that some of the legal fees

and costs were for legal work performed after Xue pled guilty, there was no showing by the

Government that after the date of Xue’s plea, it was necessary for GSK’s outside counsel to

perform the legal work being charged to Xue. Therefore, because there were “complex issues of

fact related to” the legal fees and costs that would “complicate or prolong the sentencing process

to a degree that the need to provide restitution . . . [was] outweighed by the burden on the

sentencing process[,]” § 3663A(c)(3)(B), the Court denied the Government and McAndrew’s

request for reimbursement to GSK for this reason too.

       On June 2, 2021, after Yu Xue’s sentencing but before Tao Li’s sentencing, the Government

filed the letter that is presently before the Court. (Doc. No. 344.) On June 7, 2021, Defendant Li

filed the letter responding to the Government’s letter. (Doc. No. 346.) As noted above, in his letter

Li argues that restitution should be denied because the Government “failed to meet the burden of




7
    The Court notes that McAndrew did not submit the approximate 200 pages of original time
    sheets prior to Tao Li’s sentencing on June 9, 2021.
                                                 6
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 7 of 14




establishing the restitution amount” and because “GSK has failed to timely provide the [C]ourt

with reliable and original documentation to satisfy the evidentiary requirements of [the] M[VR]A.”

(Id. at 1.) Specifically, Li avers that the Government has not complied with the requirements of

18 U.S.C. § 3664(d)(1), 8 which required the Government and GSK to:

       [P]rovide to this Court and probation not later than 60 days prior to sentencing:
       complete unredacted invoices; evidence showing that GSK paid its legal bills;
       evidence of discounts or write-offs that reduced the amount GSK owed for legal
       services and costs; evidence of whether GSK submitted its legal bills to an
       insurance company; and communications from the government to GSK requiring
       or requesting support in the criminal investigation.

(Id.) (footnote omitted). Li also notes that “GSK has failed to provide these documents to the

Court” and instead only provided “billing summaries,” which “are not sufficient proof of a

restitution amount because they provide no basis to determine what work was done and whether

this work was requested by the government.” (Id. at 2.) Moreover, “the Court and Dr. Li are

unable to perform the required analysis to determine whether these claimed costs” in the billing

summaries “are cognizable under law for restitution.” (Id. at 1.) 9

       Since it is apparent that restitution and reimbursement for legal fees and costs was

contested at the sentencing hearings of Xue and Li, and may arise at the sentencing of the

remaining co-Defendants in this case, the following discussion further elaborates on these matters,

responds to the Government’s June 2, 2021 letter, and explains why Tao Li and Yu Xue were not

ordered to make restitution.




8
    See supra note 2.
9
    The Court agrees with the arguments made in Defendant Li’s June 7, 2021 letter as to why
    restitution and reimbursement for legal fees and costs should be denied, with the exception that
    insurance received by victims is not to be considered in determining the amount of restitution.
    See 18 U.S.C. § 3664(f)(1)(B).
                                                 7
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 8 of 14




III.   DISCUSSION

       As previously stated, the Government filed its letter to “clarify its legal position on the

matter [of restitution] and address the Court’s questions as it pertains to the sentencing of defendant

Tao Li[.]” (Doc. No. 344 at 1.)

       The Government first notes that the Court found “GSK was not entitled to receive

restitution for expenses because GSK did not suffer ‘pecuniary loss.’” (Id.) It contends that the

Court’s “legal analysis is clearly erroneous” because “[t]he MVRA provides that the district court

must order restitution ‘in any case, [to] reimburse the victim for lost income and necessary child

care, transportation, and other expenses incurred during participation in the investigation or

prosecution of the offense or attendance at proceedings related to the offense.’” (Id.) (citing 18

U.S.C. § 3663A(b)(4)). The Government avers that § 3663A does not require “the victim suffer

‘pecuniary loss’ to be eligible for reimbursement,” citing United States v. Pu, 814 F.3d 818 (7th

Cir. 2016) and United States v. Kuruzovich, No. 09-824, 2012 WL 1319805, at *4 (S.D.N.Y. Apr.

13, 2012) in support. (Id.)

       Again, the Court is not persuaded by the position of the Government for several reasons.

First, the language used in the MVRA (§ 3663A) seems in part contradictory. While the

Government is correct that the MVRA provides for reimbursement of necessary expenses under §

3663A(b)(4) “in any case,” the MVRA in its entirety only applies if the victim “has suffered a

physical injury or pecuniary loss.” § 3663A(c)(1)(B). Thus, despite the presence of the language

“in any case,” the fact that GSK suffered no pecuniary loss precludes application of § 3663A(b)(4).

Again, this is one reason why reimbursement of legal fees and costs to GSK outside counsel is not

warranted.    Moreover, because the Supreme Court held in Lagos v. United States that

§ 3663A(b)(4) should be interpreted narrowly, it seems that, as written, the contradiction should

be interpreted against the award of reimbursement for legal fees and costs. This result is further
                                                  8
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 9 of 14




justified by the decision in United States v. Papagno, authored by Justice Brett Kavanaugh while

sitting on the D.C. Circuit Court of Appeals, in which he stated that “necessary” expenses under §

3663A(b)(4) were those that were “required or requested by criminal investigators or prosecutors.”

639 F.3d at 1100.

         Second, in Pu, the Seventh Circuit vacated Pu’s sentence and the restitution ordered and

remanded the case for resentencing. 814 F.3d at 831. When reciting the facts, the Seventh Circuit

stated: “[t]he district court found that although there was no actual loss for guidelines purposes, .

. . .   Citadel spent money on computer forensic analysts and attorneys during its internal

investigation after the initial discovery of Pu’s criminal activity, which is recoverable as

restitution.” Id. at 823.

        The Government here relies upon the fact that in Pu Citadel suffered no actual loss yet still

received restitution. It fails to consider, however, that defense counsel in Pu did not object in the

district court to the payment of restitution when requested by the government. As the Seventh

Circuit noted, “[d]efense counsel stated that the measure of restitution should be Citadel’s costs

related to its internal investigation and that he ‘would not object to [costs] that had to do with [its]

internal investigation if the costs were reasonable.’ These assertions concede that restitution is due

for Citadel’s internal investigation costs.” Id. at 829.

        Here, counsel for Yu Xue did object to restitution to GSK and reimbursement to outside

counsel for legal fees and costs. In the Presentence Investigation Report, the Probation Officer

noted that “[t]he defendant objects to restitution for GSK. Defense counsel writes, ‘Because the

Court determined that there is no loss to the victim, GSK, . . . no restitution may be ordered in this




                                                   9
         Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 10 of 14




case, as restitution must be based on the actual loss suffered by the victim.’” Yu Xue PSR, p. 25. 10

Defense counsel also objected to reimbursing outside counsel for legal fees and costs “[b]ecause

the billing summaries submitted provide no basis to determine what work was done and whether

this work was requested by the [G]overnment[.]” (Doc. No. 352 at 3.) Therefore, unlike in Pu

where defense counsel did not object to the government seeking restitution for costs incurred by

the victim’s internal investigation and apparently assumed it was compensable even when there

was no pecuniary loss, here counsel for Yu Xue and Tao Li did object to an award of restitution

and reimbursement for legal fees and costs incurred by GSK’s outside counsel.

        Third, in United States v. Kuruzovich, the Southern District of New York held that the

victim company was entitled to restitution for “[r]etaining outside legal counsel to review

documents requested by the government in the course of its investigation and prosecution” which

“was necessary to the Company’s participation in the investigation and prosecution of defendant.”

2012 WL 1319805, at *5. Notably, however, the court found that because the Second Circuit

characterizes the definition of “pecuniary loss” under § 3663A(c)(1)(B) as “certainly broad,” the

victim company “suffered direct pecuniary loss in the form of legal expenses incurred in

connection with Kuruzovich’s conduct[.]” Id. at *4.



10
     Many courts have held that no restitution is due when there is no pecuniary loss to the victim.
     See, e.g., United States v. Adams, 19 F. App’x 33, 35 (4th Cir. 2001) (proving loss is “a
     necessary predicate to sustain an order of restitution.”); United States v. Chalupnik, 514 F.3d
     748, 754 (8th Cir. 2008) (“[T]he amount of restitution that may be awarded is limited to the
     victim’s provable actual loss.”); United States v. Beydoun, 469 F.3d 102, 107 (5th Cir. 2006)
     (“The MVRA does not permit restitution awards to exceed a victim’s loss.”); United States v.
     Boccagna, 450 F.3d 107, 119 n.7 (2d Cir. 2006) (“[A] court . . . strives to award restitution in
     the full amount of a victim’s loss without providing ‘recovery in excess’ of that amount.”);
     United States v. Johnson, 790 F. Supp. 2d 945, 946 (E.D. Wis. 2011) (“[I]n a criminal
     intellectual property prosecution . . . actual loss [is] required for issuance of an order
     restitution.”); United States v. Albert, No. 06-2384, 2008 WL 2229477, at *13 (D.N.M. Feb.
     29, 2008) (victim’s claim for restitution “for consequential, not direct, damages,” were
     ineligible for restitution).
                                                 10
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 11 of 14




       Here, the Government’s reliance upon Kuruzovich is unavailing because Kuruzovich—and

the Second Circuit precedent it relied upon—predate the United States Supreme Court’s decision

in Lagos, where the Court held that the language in § 3663A(b)(4) should be narrowly interpreted.

138 S. Ct. at 1689. Moreover, to the extent that the Second Circuit equates payment of legal fees

as being subsumed under the term “pecuniary loss,” this Court disagrees. The language used in

the MVRA distinguishes between pecuniary loss and necessary expenses. Tellingly, expenses for

legal fees and costs incurred during an investigation and prosecution of a defendant would only

arise after a victim suffers a pecuniary loss “as a result of the commission of an offense.”

§ 3663A(a)(2). For these reasons, this Court disagrees with the ruling in Kuruzovich on which the

Government relies.

       Next, the Government argues in its letter that the Court’s reliance on United States v.

Papagno, 639 F.3d 1093 (D.C. Cir. 2011) in denying GSK restitution for “expenses incurred in

responding to the defendant’s subpoena” is misguided. (Doc. No. 344 at 1.) It states that the Court

cited Papagno “to suggest that only expenses incurred in aiding the government, not the defendant,

were reimbursable.” (Id.) However, the Government contends that Papagno does not stand for

this proposition because the case involved restitution for internal investigation expenses, not

expenses “related to the criminal prosecution.” (Id. at 2.)

       While the Government is correct that Papagno involved restitution sought for expenses

incurred as a result of an internal investigation, which was not awarded, the Government overlooks

the D.C. Circuit’s analysis of the language in § 3663A(b)(4). In Papagno, the court rejected the

government’s contention that the “internal investigation of Papagno’s wrongdoing constituted

‘participation in the investigation or prosecution of the offense’” because it did not “assist[] the

criminal investigators or prosecutors.” 639 F.3d at 1098. The court held that restitution for the



                                                11
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 12 of 14




internal investigation was not warranted because “[t]he criminal investigators and prosecutors

neither required nor requested the . . . internal investigation.” Id. at 1099 (emphasis added).

“[T]his particular restitution provision—unlike some others—does not afford a right to

reimbursement for all costs caused in some sense by the defendant. This is not a consequential

damages statute. This text has a narrower focus.” Id. at 1100.

       Here, this Court relied upon Papagno to deny restitution to GSK because, among other

things, there was no evidence or documents that showed “the criminal investigators and

prosecutors required []or requested” GSK’s outside counsel to conduct the legal tasks that it now

seeks restitution for. Id. at 1099. Defendants Yu Xue, Tao Li, and other defendants subpoenaed

records from GSK they felt were necessary for their defense. However, while outside counsel

stated it performed all of its legal work “solely in support of the Government’s investigation and

prosecution of this action[,]” he also candidly represented that the “vast majority of the work

[outside counsel] undertook was in reaction to the litigation strategies and tactics of Defendants’

counsel, as well as particular Court Orders requiring GSK to take certain actions in discovery at

Defendants’ insistence.” (Doc. No. 350 at 2.) Given these assertions and others by GSK’s outside

counsel, the Court noted that, even if there were a pecuniary loss, GSK still would not be entitled

to restitution because there was no showing that outside counsel performed legal tasks required or

requested by the Government.

       Lastly, the Government argues that the Court’s reliance on Papagno was misguided because

it “predated the Supreme Court’s decision in Lagos v. United States, 138 S. Ct. 1684, 1690, 201 L.

Ed. 2d 1 (2018).” (Doc. No. 344 at 2.) The Government states that “[i]n Lagos, the Supreme

Court ruled that the MVRA covered all victim expenses related to ‘government investigations and

criminal proceedings’” and, “[t]o the extent that Papagno held otherwise, that portion of the



                                                12
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 13 of 14




opinion has been abrogated. Under the clear interpretation of the Supreme Court, GSK’s expenses

incurred in responding to the defendant’s subpoena were part of the ‘criminal proceedings.’” (Id.)

       The Government is incorrect for several reasons. First, as it did with Papagno, the

Government overlooks the Supreme Court’s discussion of § 3663A in Lagos. While the Supreme

Court did ultimately hold that “the words ‘investigation’ and ‘proceedings’ in the Mandatory

Victims Restitution Act refer to government investigations and criminal proceedings[,]” the Court

also held that the language of § 3663A(b)(4) is subject to narrow interpretation that “will

sometimes leave a victim without a restitution remedy sufficient to cover some expenses . . . which

[they] undoubtedly incurred as a result of the offense.” Lagos, 138 S. Ct. at 1689 (emphasis

added). The Court further explained that Section 3663A(b)(4) “does not cover the costs of a

private investigation that the victim chooses on its own to conduct[.]” Id. at 1686. Although the

“broad general purpose” of the MVRA is “to ensure that victims of a crime receive full restitution,”

the Court compared the limited nature of the MVRA with various other restitution statutes

Congress enacted and concluded that “a reading of the statute as a whole[] tip[s] the balance in

favor of [a] more limited interpretation” that might not always favor an award. Id. at 1689-90.

Here, this Court relied on this rationale, narrowly construed § 3663A(b)(4), and denied restitution.

       The Government also is incorrect that a portion of Papagno was abrogated by Lagos. To

the contrary, by its holding Lagos affirmed the D.C. Circuit’s narrow interpretation of

§ 3663A(b)(4). This is evidenced by the last paragraph in Papagno. As Justice Kavanaugh wrote

while sitting on the D.C. Circuit Court of Appeals:

       In reaching our conclusion, we recognize that several other courts of appeals have
       taken a broader view of the restitution provision at issue here. See, e.g., United
       States v. Amato, 540 F.3d 153 (2d Cir. 2008); United States v. Elson, 577 F.3d 713
       (6th Cir. 2009); United States v. Hosking, 567 F.3d 329 (7th Cir. 2009); United
       States v. Stennis–Williams, 557 F.3d 927 (8th Cir. 2009). We have carefully
       considered the reasoning of those decisions but respectfully disagree.

                                                13
        Case 2:16-cr-00022-JHS Document 357 Filed 06/15/21 Page 14 of 14




Papagno, 639 F.3d at 1101. All of the above-cited cases that took a “broader view” of

§ 3663A(b)(4) have been abrogated by Lagos. Accordingly, Papagno’s holding, that “necessary”

expenses are those that are “required or requested” by the government, is good law and is entirely

consistent with the narrow interpretation required by Lagos.

IV.    CONCLUSION

       In sum, none of the Government’s contentions made in its letter (Doc. No. 344) persuade

the Court to change its decision on restitution. Accordingly, for many reasons, the Court did not

order Tao Li and Yu Xue to pay restitution in this case.




                                                14
